
	

113 HR 2428 IH: Strengthen And Fortify Existing Bridges Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2428
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Mr. Rahall (for
			 himself, Mr. Larsen of Washington,
			 Mr. DeFazio,
			 Ms. Norton,
			 Mr. Nadler,
			 Ms. Brown of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Cummings,
			 Mr. Capuano,
			 Mr. Bishop of New York,
			 Mr. Michaud,
			 Mrs. Napolitano,
			 Mr. Lipinski,
			 Mr. Walz, Mr. Cohen, Mr.
			 Sires, Ms. Edwards,
			 Mr. Garamendi,
			 Mr. Carson of Indiana,
			 Ms. Hahn, Mr. Nolan, Mrs.
			 Kirkpatrick, Ms. Esty,
			 Ms. Frankel of Florida, and
			 Mrs. Bustos) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to assist
		  States to rehabilitate or replace certain bridges, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen And Fortify Existing Bridges Act of
			 2013 or the SAFE Bridges Act of
			 2013.
		2.Assistance to
			 States to rehabilitate or replace certain bridges
			(a)EstablishmentNot later than 30 days after the date of
			 enactment of this Act, the Secretary of Transportation shall establish a
			 program to assist States to rehabilitate or replace eligible bridges.
			(b)Apportionment of
			 funds
				(1)In
			 generalAmounts made available to carry out the program
			 established under subsection (a) for a fiscal year shall be apportioned to each
			 State according to the ratio that—
					(A)the total cost to rehabilitate or replace
			 structurally deficient and functionally obsolete bridges in that State; bears
			 to
					(B)the total cost to rehabilitate or replace
			 structurally deficient and functionally obsolete bridges in all States.
					(2)Calculation of
			 total cost
					(A)Categories of
			 bridgesThe Secretary shall
			 place each structurally deficient or functionally obsolete bridge into one of
			 the following categories:
						(i)Federal-aid
			 highway bridges eligible for rehabilitation.
						(ii)Federal-aid
			 highway bridges eligible for replacement.
						(iii)Bridges not on
			 Federal-aid highways eligible for rehabilitation.
						(iv)Bridges not on
			 Federal-aid highways eligible for replacement.
						(B)CalculationFor purposes of the calculation required
			 under paragraph (1), the Secretary shall multiply the deck area of structurally
			 deficient and functionally obsolete bridges in each category described in
			 subparagraph (A) by the respective unit price on a State-by-State basis, as
			 determined by the Secretary, to determine the total cost to rehabilitate or
			 replace bridges in each State.
					(C)Data used in
			 making determinationsThe Secretary shall make determinations
			 under this subsection based on the latest available data, which shall be
			 updated not less than annually.
					(D)Use of existing
			 inventoriesTo the extent practicable, the Secretary shall make
			 determinations under this subsection using inventories prepared under section
			 144 of title 23, United States Code.
					(c)Use of
			 fundsFunds apportioned to a State under the program established
			 under subsection (a) shall—
				(1)be used by that State for the
			 rehabilitation and replacement of eligible bridges;
				(2)except as otherwise specified in this
			 section, be administered as if apportioned under chapter 1 of title 23, United
			 States Code, except that such funds shall not be transferable;
				(3)be subject to the requirements described in
			 section 1101(b) of MAP–21 in the same manner as amounts made available for
			 programs under divisions A and B of that Act; and
				(4)not be subject to any limitation on
			 obligations for Federal-aid highways or highway safety construction programs
			 set forth in any Act.
				(d)Condition at
			 project completionA bridge that is rehabilitated or replaced
			 under the program established under subsection (a) may not be structurally
			 deficient, functionally obsolete, or fracture critical upon the completion of
			 such rehabilitation or replacement.
			(e)Federal
			 shareThe Federal share of
			 the cost of a project carried out with funds apportioned to a State under the
			 program established under subsection (a) shall be 100 percent.
			(f)Reapportionment
			 of unobligated fundsAny
			 funds apportioned to a State under the program established under subsection (a)
			 and not obligated by that State at the end of the third fiscal year beginning
			 after the fiscal year during which the funds were apportioned shall be
			 withdrawn from that State and reapportioned by the Secretary to States that
			 have not had funds withdrawn under this subsection in accordance with the
			 formula specified in subsection (b).
			(g)NonsubstitutionIn carrying out the program established
			 under subsection (a), the Secretary shall ensure that funding made available to
			 a State under the program supplements, and does not supplant—
				(1)other Federal funding made available for
			 the rehabilitation or replacement of eligible bridges; and
				(2)the planned
			 obligations of that State with respect to eligible bridges.
				(h)ReportNot later than 1 year after the date of
			 enactment of this Act, and each year thereafter if States obligated funds
			 apportioned under the program established under subsection (a) during that
			 year, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate a report that describes the amounts obligated by
			 each State for projects under such program.
			(i)DefinitionsIn
			 this section, the following definitions apply:
				(1)BridgeThe
			 term bridge means a bridge on a public road, without regard to
			 whether the bridge is on a Federal-aid highway.
				(2)Eligible
			 bridgeThe term
			 eligible bridge means a bridge that is structurally deficient,
			 functionally obsolete, or fracture critical.
				(3)Federal-aid
			 highwayThe term
			 Federal-aid highway has the meaning given that term in section
			 101(a) of title 23, United States Code.
				(4)Fracture
			 criticalThe term
			 fracture critical means, with respect to a bridge, a bridge with a
			 steel member in tension, or with a tension element, the failure of which would
			 likely cause a portion of the bridge or the entire bridge to collapse.
				(5)Functionally
			 obsoleteThe term
			 functionally obsolete means, with respect to a bridge, a bridge
			 that, as determined by the Secretary, no longer meets current design standards
			 for the traffic demands on the bridge.
				(6)Public
			 roadThe term public
			 road has the meaning given that term in section 101(a) of title 23,
			 United States Code.
				(7)RehabilitationThe term rehabilitation means,
			 with respect to a bridge, the carrying out of major work necessary, as
			 determined by the Secretary—
					(A)to restore the
			 structural integrity of the bridge; or
					(B)to correct a major
			 safety defect of the bridge.
					(8)ReplacementThe term replacement means,
			 with respect to a bridge, the construction of a new facility that, as
			 determined by the Secretary, is in the same general traffic corridor as the
			 replaced bridge.
				(9)StateThe term State means any of
			 the 50 States and the District of Columbia.
				(10)Structurally
			 deficientThe term structurally deficient means,
			 with respect to a bridge, a bridge that, as determined by the Secretary—
					(A)has significant load-carrying elements that
			 are in poor or worse condition due to deterioration, damage, or both;
					(B)has a load capacity that is significantly
			 below current truckloads and that requires replacement; or
					(C)has a waterway opening causing frequent
			 flooding of the bridge deck and approaches resulting in significant traffic
			 interruptions.
					(j)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $2,750,000,000 for each of fiscal years
			 2013 and 2014. Such sums shall remain available until expended.
			
